                                                                                lJSDC SDNY
                                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
UNITED ST A TES OF AMERICA ,                                                    DATE FILED: ~         ,~b I
                                                                                DOC #: _ _ _ _,,,_---,---
                                                                                                    ;;)-0


                     -against-                                                19 CR 345 (KMW)

                                                                                SENTENCING
                                                                            SCHEDULING ORDER
CHRISTOPHER A COST A,

                                                        Defendant.
------------------------------------------------------------------x
KIMBA M. WOOD, District Judge

          The Defendant is scheduled to be sentenced on June 17, 2020, at 11 :00 a.m.

          The Presentence Report is due to the Court by May 27, 2020.

          Any sentencing submissions by Defendant must be made by June 3, 2020, and must state specifically

whether Defendant contests any fact in the Presentence Report, and whether Defendant contests the

appropriateness of the Probation Officer' s Sentencing Recommendation .

          Defense counsel must arrange for the presentence interview to occur within 14 days of the defendant's

guilty plea. The Government must submit a statement of facts to Probation within 14 days of the defendant's

guilty plea. The Government must submit its 5K 1.1 letter, if applicable, 14 days before sentencing. All

counsel must review the Court' s Individual Rules before submitting sentencing memoranda.

          Probation should contact Chambers if they experience difficulty scheduling the presentence interview

or if the PSR will not be completed in a timely fashion.

          Any response or other submission from the Government is due June 10, 2020.


SO ORDERED

Dated: New York, New York
       February 25, 2020


                                                                             KIMBA M. WOOD
                                                                      UNITED STATES DISTRICT JUDGE
